Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 16, 2018

The Court of Appeals hereby passes the following order:

A18D0342. JEAN JOCELYN MERILIEN v. WENDY L. SHOOB, JUDGE et
    al.

      On May 1, 2017, the trial court entered an order denying prisoner Jean Jocelyn
Merilien’s request to proceed in forma pauperis in a proposed mandamus petition
against Judge Wendy L. Shoob. Merilien filed a motion for reconsideration, which
the trial court denied. On February 20, 2018, Merilien filed this application seeking
discretionary review of the trial court’s denial of his motion for reconsideration.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept an
application for appeal not made in compliance with OCGA § 5-6-34 (d). Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). Here, Merilien filed his application
nine months after entry of the order denying filing of the mandamus petition.
Although Merilien filed a motion for reconsideration, the denial of a motion for
reconsideration of an appealable order or judgment is not itself appealable and does
not extend the time for filing a notice of appeal or an application for appeal. See
Campbell v. State, 192 Ga. App. 316 (385 SE2d 14) (1989); Savage v. Newsome, 173
Ga. App. 271 (326 SE2d 5) (1985). Thus, this application is untimely as to the order
denying filing and invalid as to the order denying reconsideration. Accordingly, the
application is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/16/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




                                         2